The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the endoscope" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Danitz et al. (U.S. Publication 2019/0083187, hereinafter “Danitz”).
As to Claim 1, Danitz discloses an endoscope manipulator (500) in [0175] and Fig. 5 for performing robot-assisted endoscope manipulation, comprising:
a movable robot base (572) in [0178] with a hollow trunk and a vertical lifting joint,
a passive joint set (541, 542) in [0175] with one end mounted to an upper end of the vertical lifting joint, for manually setting an initial pose of the endoscope;
an active joint set (556, 566, 568, 570) in [0181] mounted to another end of the passive joint set, for adjusting pose control of the endoscope intra-operatively: and
a compliant endoscope holder (574a) in [0181] mountable to an end-effector of the active joint set, which passively changes to a compliant state upon an external force exceeding a threshold being applied to an endoscopic lens held by the compliant endoscope holder.
As to Claim 2, Danitz discloses the endoscope manipulator of claim 1, wherein the robot base is movable by using a push-and-move handler “telescoping” in [0181].
As to Claim 3, Danitz discloses the endoscope manipulator of claim 1, further comprising:
an adapter unit provided between the passive joint set and the active joint set, the adapt unit including a male plate (572) in [0178] and female plate (572a) in [0178] for mounting the passive joint set and the active joint set respectively.
As to Claim 4, Danitz discloses the endoscope manipulator of claim 1, wherein the passive joint set comprises:
five non-actuated serial joints which form a compact cantilever structure to free up an operating space near the robot, while providing five-degree-of-freedom preoperative position and orientation adjustment of the endoscopic lens adjacent to a patient (rotation, yaw, extension and various configurations achieved via redundant DOFs in [0181], [0183], and [0185]).

Allowable Subject Matter
Claims 5-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose inserting, rotating and screw tightening in combination as cited in claim 5. The prior art does not disclose a revolute joint with worm gear, curvilinear gear track, and L-shaped end-effector in combination as cited in claim 6. As to claim 7, the prior art does not disclose a compliant endoscope holder with mounting slide set, compliant joint, lens shaft locking ring in combination as cited. Claims 8-11 are dependent from claim 7 and similarly contain allowable subject matter. The prior art does not specifically disclose a foot-mounted wireless control interface implemented with a foot control scheme such that foot gestures are detected and recognized as cited in claims 12 and 20. Claims 13-19 are dependent from claim 12 and claims 21-26 are dependent from claim 20, and respectively similarly contain allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20200179077, 20190142530, 20160066815, 20160058514, 20110238079, 20100225209 are cited to show foot control means. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795